Citation Nr: 0925215	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in December 2007.  In 
October 2008 the case was remanded to the RO for further 
development.  


FINDINGS OF FACT

1.  It is not shown that the Veteran's current COPD became 
manifest in service or is related to service.

2.  It is not shown that the Veteran's current tinea pedis 
became manifest in service or is related to service.

3.  It is not shown that the Veteran's current tinea cruris 
became manifest in service or is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
COPD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for entitlement to service connection for 
tinea pedis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  The criteria for entitlement to service connection for 
tinea cruris are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent March 2006 letter provided 
notice of the criteria for rating the disabilities at issue 
and effective dates of awards in accordance with   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).   An 
October 2006 letter reiterated the evidence necessary to 
substantiate the claims and clarified that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the Veteran to submit any 
evidence in his possession pertaining to his claim.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Board has 
also considered whether a VA medical examination is necessary 
for proper adjudication of the Veteran's claims.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence does not establish that the 
Veteran experienced any manifestations of COPD, tinea cruris 
or tinea pedis in service as the service treatment records 
are silent for any indication of these problems and the 
Veteran's testimony pertaining to the occurrence of them in 
service is not credible.  Accordingly, a VA examination is 
not necessary.  

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 




II.  Factual Background

Service treatment records do not reveal any treatment or 
complaints of COPD, tinea pedis or tinea cruris.  The records 
do show that in February and March 1972, while the Veteran 
was in Vietnam, he seen for a sore on the inside of his thigh 
and a strained and sore penis, with a sore under the penis 
thought to be a possible chancroid.  For the sore on the 
inside of his thigh the Veteran was instructed to apply heat 
packs three times per day and for the chancroid he was given 
ampicillin.    At the March 1973 separation examination, the 
skin, lungs and chest were all found to be normal.  

A January 1997 VA medical certification shows a diagnostic 
impression of bronchitis.  A subsequent February 1997 VA 
treatment record shows a diagnostic impression of acute 
bronchitis, resolved and acute sinusitis.  Chest X-rays were 
negative.  

A January 2002 VA doctor's note shows that at the time of the 
Veteran's Agent Orange examination COPD, tinea cruris and 
tinea pedis were found.  

An October 2003 VA nurse's note shows that the Veteran 
reported a rash between his legs that he attributed to Agent 
Orange exposure.  

A November 2003 VA podiatrist's note shows that the Veteran 
presented a chief complaint of fungus on the feet and toe 
nails with tingling and burning sensation of the feet, right 
greater than left, at night.  The pertinent diagnostic 
assessment was bilateral tinea pedis.  

At his December 2007 Board hearing the Veteran testified that 
during his Vietnam service he was treated for breathing 
problems in Danang.  He indicated that at the time his chest 
was hurting and he had back problems.  He was told that he 
might have a kidney problem and he received medication for 
this.  He then kept getting this medication because he was 
having recurring problems.  He could not recall what medicine 
he received but he did receive pills and an inhaler.  He 
received treatment the whole time he was in the military.  He 
could not recall a specific diagnosis but indicated that he 
experienced shortness of breath.  After service he first 
received treatment for breathing problems about a year or two 
after separation.  Since that time he continued to use the 
inhaler and also had pills that he took.  After service, 
initially around 1975 or 1976, he received treatment at the 
Tuskegee VA Medical Center and he continued to receive 
treatment there.  

Regarding the tinea cruris and tinea pedis, the Veteran 
testified that he first developed a rash between his legs in 
Vietnam, which the soldiers called jungle rash.  He received 
cream for it, which helped it clear up, although a residual 
blackness on his legs remained.  He also had problems in 
service between his toes and on the bottom of his feet, for 
which he also used medicinal cream.  After service he first 
sought treatment for the groin and foot rash in 1973.  After 
service he tried to treat the recurrences on the feet with 
over the counter medication but this did not work so he went 
back to VA to get prescription strength cream.  He continued 
to use the cream after service and indicated that the jungle 
rash had never completely gone away.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

COPD

The Veteran's service medical records do not show any 
treatment or complaints of COPD or other breathing problems 
with the separation examination showing normal lungs and 
chest.  The Veteran did report that he incurred fairly 
significant breathing problems in service to the point where 
he required an inhaler, along with other medication.  In the 
total absence of any records showing treatment for breathing 
difficulty during service and in the absence of any finding 
of breathing difficulty at separation, the Board does not 
find these reports credible.  Consequently, the presence of 
COPD or other chronic breathing disability in service is not 
established by the record.

Similarly, the evidence does not establish continuity of COPD 
symptomatology after service.   Instead, after separation, 
the record does not contain any reference to COPD until 1997, 
some 24 years after service.  A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain 
any indication that the Veteran's current COPD noted so many 
years after his separation from active service, is related to 
such service.  Although the Veteran does contend that his 
current COPD is related to service, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that COPD or other chronic 
breathing problem was not shown in service; given that COPD 
was not shown until some 24 years after separation; and given 
that there is no competent evidence of a relationship between 
service and current COPD, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection for COPD.  The preponderance of the evidence is 
against this claim and it must be denied.

Tinea Pedis and Tinea Cruris

The Veteran's service medical records do show any treatment 
or complaints of tinea pedis or tinea cruris, with the 
Veteran's separation examination showing normal skin.   The 
Veteran did report that he incurred "jungle rash" of the 
feet and groin in service, for which he received treatment 
with medicinal creams.  In the absence of any records showing 
treatment with creams for the rash during service and in the 
absence of any finding of skin problems at separation, the 
Board does not find these reports sufficiently probative.  
Notably, as the record shows that the Veteran was seen for 
other health concerns while in Vietnam, including problems in 
the thigh and penis area, the Board finds it likely that the 
records would reflect treatment for rash of both the groin 
and the feet with creams if such treatment occurred.  
Consequently, the Board finds that the presence of chronic 
tinea pedis and tinea cruris in service is not established by 
the record.

Similarly, the evidence does not establish continuity of 
tinea pedis or tinea cruris symptomatology after service.   
Instead, after separation, the record does not contain any 
reference to tinea pedis or tinea cruris until 2002, some 29 
years after service.  A lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain 
any indication that the Veteran's current tinea pedis and 
tinea cruris noted so many years after his separation from 
active service, is related to such service.  Although the 
Veteran does contend that his current tinea pedis and tinea 
cruris is related to service, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that neither tinea pedis nor 
tinea cruris was not shown in service; given that these 
problems were then not shown until some 24 years after 
separation; and given that there is no competent evidence of 
a relationship between service and current tinea pedis or 
tinea cruris, the Board must conclude that the weight of the 
evidence is against a finding of service connection for tinea 
pedis or tinea cruris.  The preponderance of the evidence is 
against these claims and they must be denied.





ORDER

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) is denied.

2.  Entitlement to service connection for tinea pedis is 
denied.

3.  Entitlement to service connection for tinea cruris is 
denied.  



____________________________________________
M.W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


